

117 HR 167 IH: To prohibit the transfer of a firearm at a gun show by a person who is not a federally licensed firearms dealer.
U.S. House of Representatives
2021-01-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 167IN THE HOUSE OF REPRESENTATIVESJanuary 4, 2021Mr. Green of Texas introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo prohibit the transfer of a firearm at a gun show by a person who is not a federally licensed firearms dealer.1.Prohibition on transfer of a firearm at a gun show by a person who is not a federally licensed firearms dealer(a)In generalSection 922 of title 18, United States Code, is amended by adding at the end the following:(aa)(1)(A)It shall be unlawful for a person to transfer a firearm at a gun show, unless the person is a licensed dealer.(B)Subparagraph (A) shall not apply to a transfer to a person licensed under this chapter.(2)In paragraph (1), the term gun show—(A)means an event or function—(i)held for the purpose of facilitating the commercial sale, transfer, or exchange of firearms; and(ii)at which a firearm is displayed, exhibited, offered for sale, transfer, or exchange, or is sold, transferred, or exchanged; and(B)includes the entire premises, including parking areas, used to facilitate the sale, transfer, or exchange of firearms at the event or function..(b)PenaltiesSection 924(a) of such title is amended by adding at the end the following:(8)Whoever knowingly violates section 922(aa) shall be fined an amount equal to $10,000 multiplied by the number of firearms involved in the violation, imprisoned not less than 1 year and not more than 2 years, or both..